     Case 2:18-cv-01654-GMN-BNW Document 93 Filed 02/07/20 Page 1 of 4



 1   Christopher P. Norton, Esq. (Pro Hac Vice)
     MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
 2   2029 Century Park East, Suite 3100
     Los Angeles, CA 90067
 3   Telephone: 310-586-3200
     Facsimile: 310-586-3202
 4   cpnorton@mintz.com

 5   Vaughn A. Crawford, Esq.
     Nevada Bar No. 7665
 6   Dawn L. Davis, Esq.
     Nevada Bar No. 13329
 7   SNELL & WILMER L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 8   Las Vegas, NV 89169-5958
     Telephone: 702-784-5200
 9   Facsimile: 702-784-5252
     vcrawford@swlaw.com
10   ddavis@swlaw.com

11   Attorneys for Defendants
     Stryker Corporation and Stryker Sales Corporation
12

13                              UNITED STATES DISTRICT COURT

14                                      DISTRICT OF NEVADA

15   RYAN Q. CLARIDGE,                                   CASE NO.: 2:18-cv-01654-GMN-BNW
16                                Plaintiff,             DEFENDANTS’ MOTION FOR
            vs.                                          EXPEDITED DECISION ON THE
17                                                       PAPERS OR EXPEDITED
     I-FLOW CORPORATION, a Delaware                      TELEPHONIC HEARING ON
18   corporation; I-FLOW, LLC, a Delaware limited        MOTIONS TO COMPEL FRCP 35
     liability company; DJO LLC (f.k.a. DJ               EXAMINATIONS
19   ORTHOPEDICS, LLC), a Delaware limited
     liability company; DJO, INCORPORATED, aka           [Defendants’ Motion to Compel IMEs
20   DJO, INC., a Delaware corporation; STRYKER          Filed Herewith, Dkt. No. 92]
     CORPORATION, a Michigan corporation; and
21   STRYKER SALES CORPORATION, a
     Michigan corporation,
22                               Defendants.
23

24          Defendants Stryker Corporation, Stryker Sales Corporation, and I-Flow, LLC
25   (“Defendants”), by and through their counsel of record, move the Court for an expedited decision
26   on the papers, or in the alternative, an expedited telephonic hearing, on Defendants’ motions to
27   compel necessary FRCP 35 examinations filed concurrently herewith.
28
     Case 2:18-cv-01654-GMN-BNW Document 93 Filed 02/07/20 Page 2 of 4



 1          After a meet and confer with Plaintiff’s counsel on January 31, 2020, both parties request

 2   that a decision be rendered (or, if needed, that a hearing be set) as soon as possible to expedite a

 3   resolution and keep all discovery efforts on track for completion by the March 8, 2020, initial

 4   expert witness disclosure deadline and the May 18, 2020, discovery cutoff.

 5          REQUEST FOR EXPEDITED DECISION ON THE PAPERS (OR TELEPHONIC
         HEARING, IF NECESSARY) ON DEFENDANTS’ MOTION TO COMPEL FRCP 35
 6                                EXAMINATIONS
 7          Throughout the course of discovery, Defendants have deposed nearly all of Plaintiff’s past

 8   and current treatment providers. During the week of January 13, 2020, Defendants deposed one

 9   of Plaintiff’s mental health providers, Barbara Key, Psy.D. and orthopedic specialist Milan
10   Stevanovic, MD, one of many doctors who has seen Plaintiff for his mysterious and apparently

11   ongoing “nerve injury.”1 Dr. Koe’s testimony from the same week in January 2020 also raised

12   questions concerning the etiology of Plaintiff’s alleged injuries. Over the past month, it has

13   become evident that Plaintiff intends to make significant damages claims against the Defendants

14   for both his alleged ongoing mental health issues and the mysterious ongoing nerve injury—with

15   the latter apparently preventing Plaintiff from working since 2018.

16          Given the testimony recently obtained from Plaintiff’s medical care providers—as

17   discussed in Defendant’s motion to compel filed herewith—counsel for Defendants conferred

18   with Colin King, Esq. and Joseph Schmitt, Esq. on January 31, 2020, and requested that Plaintiff

19   submit to a neurological and psychological evaluations with suitably qualified and licensed
20   physicians pursuant to FRCP 35. Although Plaintiff’s counsel flatly denied Defendants’ requests,

21   Mr. King agreed that Defendants’ forthcoming motion to compel the FRCP 35 examinations

22   should be resolved on an emergency or expedited basis in order to keep discovery on track.

23          Given the foregoing, Defendants, on behalf of all the parties, request that the Court

24   resolve or set a telephonic hearing on Defendants’ motions to compel the FRCP 35 examinations

25   as soon as possible, as any hearing set in the normal course would not allow sufficient time to

26

27   1
      These witnesses were not deposed earlier due to their limited availability and also due to the
28   unavailability of counsel for either Plaintiff or one of the Defendants on the other dates provided.

                                                      2
     Case 2:18-cv-01654-GMN-BNW Document 93 Filed 02/07/20 Page 3 of 4



 1   complete the requested examinations under the current discovery schedule. Please note that

 2   counsel for Defendants are not available on February 12 – 14 and February 21.

 3

 4          DATED this 7th day of February, 2019.

 5
                                                     MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                                   AND POPEO, P.C.
 7
                                               By:
 8                                                   Christopher P. Norton (Pro Hac Vice)
                                                     MINTZ LEVIN COHN FERRIS GLOVSKY
 9                                                   AND POPEO, P.C.
                                                     2029 Century Park East, Suite 3100
10
                                                     Los Angeles, CA 90067
11
                                                     Vaughn A. Crawford, Esq.
12                                                   Dawn L. Davis, Esq.
                                                     SNELL & WILMER L.L.P.
13                                                   3883 Howard Hughes Parkway, Suite 1100
                                                     Las Vegas, NV 89169
14

15                                                   Attorneys for Defendants
                                                     Stryker Corporation and Stryker Sales
16                                                   Corporation

17
     IT IS ORDERED that ECF No. 93 is            IT IS SO ORDERED
18   GRANTED.

19
     IT IS FURTHER ORDERED that
                                                 DATED: February 11, 2020
     Plaintiff's response to ECF No. 92 is due
     by 2/17/20.
20
     IT IS FURTHER ORDERED that
21   Defendants' reply is due by 2/20/20.
     IT IS FURTHER ORDERED that a                __________________________________________
22   telephonic hearing is set on ECF No. 92     BRENDA WEKSLER
     for 2/25/20 at 10:00 a.m. Parties shall
23
     be connected to the hearing by dialing
                                                 UNITED STATES MAGISTRATE JUDGE
24   (877) 810-9415 and entering Access
     Code 2365998 five minutes before the
25   hearing begins.
26

27

28

                                                     3
     Case 2:18-cv-01654-GMN-BNW Document 93 Filed 02/07/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2
            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
 4   served a true and correct copy of the foregoing DEFENDANTS’ MOTION FOR EXPEDITED
     DECISION ON THE PAPERS OR EXPEDITED TELEPHONIC HEARING ON
 5   MOTIONS TO COMPEL FRCP 35 EXAMINATIONS by the method indicated below and
     addressed as follows:
 6
         BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
 7         electronic filing and service upon the Court’s Service List for the above-referenced case.

 8   Corey M. Eschweiler, Esq.                        Kevin A. Brown, Esq.
     GLEN LERNER INJURY ATTORNEYS                     Thomas Friedman, Esq.
 9
     4795 South Durango Drive                         BROWN, BONN & FRIEDMAN, LLP
10   Las Vegas, Nevada 89147                          5528 South Fort Apache Road
     Telephone: (702) 877-1500                        Las Vegas, NV 89135
11   Facsimile: (702) 933-7043                        Telephone: (702) 942-3900
     ceschweiler@glenlerner.com                       Facsimile: (702) 942-3901
12                                                    kbrown@brownbonn.com
     Colin P. King (Pro Hac Vice)                     tfriedman@brownbonn.com
13
     DEWSNUP KING OLSEN WOREL HAVAS
14   MORTENSEN                                        Phillip Mark Crane, Esq. (Pro Hac Vice)
     36 South State Street, Suite 2400                Lee. J. Hurwitz, Esq. (Pro Hac Vice)
15   Salt Lake City, UT 84111                         SEGAL, MCCAMBRIDGE, SINGER &
     Telephone: (801) 533-0400                        MAHONEY
16   cking@dkowlaw.com                                233 South Wacker Drive, Suite 5500
     Attorneys for Plaintiff                          Chicago, IL 60605
17
                                                      Telephone: (312) 645-7800
18                                                    mcrane@smsm.com
                                                      lhurwitz@smsm.com
19
                                                      Peter John Strelitz
20                                                    SEGAL MCCAMBRIDGE
21                                                    100 Congress Avenue, Suite 800
                                                      Austin, TX 78701
22                                                    Telephone: 512-476-7834
                                                      Facsimile: 512-476-7832
23                                                    pstrelitz@smsm.com
                                                      Attorneys for Defendant
24                                                    I-Flow, LLC
25
            DATED this 7th day of February, 2019.
26

27                                                      An employee of Mintz Levin Cohn Ferris
                                                        Glovsky and Popeo, P.C.
28
